—Order unanimously affirmed without costs. Memorandum: Supreme Court properly granted defendant’s motion for summary judgment dismissing the complaint. Plaintiff commenced this action seeking damages for injuries she allegedly sustained when she slipped and fell on ice on the sidewalk at the Federal Building in Syracuse, New York. Defendant had a contract with the General Services Administration to remove snow from the parking lot and sidewalk areas. Defendant established his entitlement to judgment as a matter of law by demonstrating that he did not assume a duty of reasonable care to plaintiff by virtue of his snow removal contract with the General Services Administration (see, Roesch v Hillick, 247 AD2d 927, 928, lv denied 92 NY2d 808; Autrino v Hausrath’s Landscape Maintenance, 231 AD2d 943, lv denied *86189 NY2d 812), and plaintiff failed to raise a triable issue of fact (see generally, Zuckerman v City of New York, 49 NY2d 557, 562). (Appeal from Order of Supreme Court, Onondaga County, Tormey, III, J. — Summary Judgment.) Present — Pine, J. P., Wisner, Pigott, Jr., Hurlbutt and Scudder, JJ.